UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4167



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JULIAN PEREZ-CARRILLO, a/k/a Julian Valazquez,
a/k/a Julian Rivera-Cambero, a/k/a Arturo
Camacho-Cambero,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-188)


Submitted:   September 20, 2001           Decided:   October 9, 2001


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Thomas Lambeth, Jr., HEMRIC, LAMBETH, CHAMPION, & MOSELEY, P.A.,
Burlington, North Carolina, for Appellant. Benjamin H. White, Jr.,
United States Attorney, Steven H. Levin, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julian Perez-Carrillo appeals from the district court’s order

sentencing him to a 158 month term of imprisonment upon his

conviction for conspiracy to distribute marijuana, 21 U.S.C. § 846

(1994), and possession with intent to distribute marijuana, 21

U.S.C.A. § 841 (West 1999). Perez-Carrillo contends on appeal that

his sentence was improperly enhanced for his role as a manager or

supervisor,       pursuant   to    U.S.       Sentencing       Guidelines    Manual

§ 3B1.1(b) (2000).       We have reviewed the record and the district

court’s opinion and find no reversible error.              The evidence before

the court made clear that the crime involved five or more people.

Further, Perez-Carrillo hired several men to unload marijuana from

a truck and directed their actions, paid those men from his share

of the proceeds, and rented a storage facility for a shipment of

marijuana.    In light of these facts, we have no difficulty con-

cluding    that    the   enhancement          was   properly     applied.      USSG

§ 3B1.1(b), comment. (n.2); see United States v. Perkins, 108 F.3d

512, 518 (4th Cir. 1997).         Accordingly, we affirm Perez-Carrillo’s

conviction and sentence.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                                            AFFIRMED


                                          2